—In a proceeding pursuant to CPLR article 78 to review a determination of the appellants, dated November 17, 1977, made after a hearing, which denied the petitioners’ application for an area variance, the appeal is from a judgment of the Supreme Court, Nassau County, dated April 25, 1978, which annulled the determination and directed the issuance of the variance. Judgment reversed, on the law, without costs or disbursements, determination confirmed and proceeding dismissed on the merits. There was substantial evidence on the record to support the zoning board’s finding that practical difficulties had not been demonstrated and that there were viable alternatives open to the petitioners not requiring the granting of a variance (see, generally, Matter of Wachsberger v Michalis, 19 Mise 2d 909). Accordingly, the board’s determination should not have been annulled. (See Matter of Cowan v Kern, 41 NY2d 591, 598.) Martuscello, J. P., Rabin, Gulotta and Hawkins, JJ., concur.